Case: 12-11586    Date Filed: 09/25/2012   Page: 1 of 3

                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 12-11586
                          Non-Argument Calendar
                        ________________________

                             Agency No. 14506-10




DAVID ROY CALLIHAN,

                                                               Petitioner-Appellant,

                                    versus

COMMISSIONER OF IRS,

                                                           Respondent-Appellee.

                        ________________________

                    Petition for Review of a Decision of the
                                 U.S. Tax Court
                         ________________________

                             (September 25, 2012)

Before MARCUS, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:

     David Roy Callihan, proceeding pro se, appeals the Tax Court’s decision to
              Case: 12-11586      Date Filed: 09/25/2012   Page: 2 of 3

sustain the Internal Revenue Service’s (“IRS”) determination of his income tax

deficiency. Callihan concedes that in tax year 2007, he resided in Florida and that

he worked for the School District of DeSoto County in exchange for $37,640, as

well as the Sarasota Family YMCA, Inc. in exchange for $616. He insists,

however, that none of his work constituted “employment” within the meaning of

section 3121(b) of the Internal Revenue Code (IRC), 26 U.S.C. § 3121(b), and

thus, the money he received in compensation for the services he rendered is not

taxable.

      Callihan acknowledges that section 3121(b) defines “employment” as “any

service . . . performed . . . by an employee . . . within the United States.” Id. But

he notes that the section defines the term “State[s]” as “includ[ing] the District of

Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, and

American Samoa,” id. § 3121(e)(1), and that the term “United States” is similarly

defined as “includ[ing]” some of these territories, id. § 3121(e)(2). According to

Callihan, because these definitions do not specifically mention the fifty states, the

work that he did in Florida did not constitute “employment” under section

3121(b).

      The Tax Court rejected this argument as “thoroughly discredited and

frivolous,” and we are compelled to agree. Our precedent makes it abundantly

                                           2
                Case: 12-11586       Date Filed: 09/25/2012       Page: 3 of 3

clear that the term “United States” in the IRC is not limited to the District of

Columbia and the territories and possessions of the United States. See United

States v. Ward, 833 F.2d 1538, 1539 (11th Cir. 1987) (rejecting the argument as

“utterly without merit”); see also United States v. Bennett, 448 F. App’x 991, 992

(11th Cir. 2011); United States v. Morgan, 419 F. App’x 958, 959 (11th Cir.

2011). The Tax Court thus correctly dismissed Callihan’s assertion that Florida is

not part of the “United States,” and its judgment must therefore be affirmed.1

       AFFIRMED.




       1
          The IRS’s tax deficiency determination also rested in part on Callihan’s receipt of a
$475 grant from the State of Florida in 2007. Although Callihan appears to challenge the Tax
Court’s conclusion that this was taxable, the only argument he makes here concerns the scope of
the term “United States” in the definition of “employment.” We therefore understand Callihan’s
argument to be that the grant was not taxable because he received it in Florida. This suggestion
also fails for the reason stated above.

                                               3